Order entered December 8, 2014




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-01379-CV

THE JUST FOUNDATION, INC., JONATHAN EMERSON, & EMERSON LAW FIRM,
                             PC, Appellants

                                           V.

                 AMEGY BANK NATIONAL ASSOCIATION, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-01540-2014

                                        ORDER
       Based on the Court’s opinion of this date, we DENY as moot appellee’s November 13,

2014 motion to dismiss appeal.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE